BIGGS, Chief Judge
(concurring).
I concur in the view expressed in the majority opinion that Fruit Growers Express Company is not a “common carrier by railroad”. Gaulden v. Southern Pac. Co., 78 F.Supp. 651 (N.D.Cal.1948), aff’d per curiam, 174 F.2d 1022 (9 Cir. 1949), is on all fours with the case at bar on this issue and was, I think, correctly decided. The opinion of the court could have stopped here for, with the decision of the court on this point, the case is at an end.
In respect to the second issue decided by this court that Hetman was not an employee of Fruit Growers at the time of the accident, I state that I do not understand the court’s ruling to encroach upon our decision in Byrne v. Pennsylvania R. R., 262 F.2d 906 (1958), cert. denied, 359 U.S. 960, 79 S.Ct. 798, 3 L.Ed. 2d 766 (1959), for the decision in the cited case turned largely on the extent of the control exercised by the Railroad over Byrne, while in the case at bar it is neither alleged nor asserted that Fruit Growers exerted any measure of control over Hetman.